Judgment, Supreme Court, New York County, entered on July 20, 1970, confirming award of arbitrators unanimously affirmed. Respondents shall recover of appellants $50 costs and disbursements of this appeal. We are of the opinion that Special Term was correct in confirming the award. The principal objections raised are of the "same character as those raised in a very recent case in this court (Matter of Baar & Beards [Oleg Cassini, Inc.], 37 A D 2d 106). Without discussing the .distinctions between that and the instant case which we believe warrant a contrary determination, we wish to point out a similar condition which, unfortunately, requires mention. Both arbitrations were conducted by the American Arbitration Association through the office of its Tribunal Administrator. In both eases there was laxity in following the Association’s own rules. The Association, through a long and active career, has gained an enviable reputation for the absolute impartiality of its conduct in all the various steps and phases of arbitrations — so much so that it is commonly designated by parties in contracts providing for arbitration. A meticulous adherence not only to those rules, but to the purpose thereof, is an inviolate necessity for the maintenance of that deserved regard. Concur — Stevens, P. J., Capozzoli, Kupferman, Steuer and Eager, JJ.